DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Claims 2, 20 and 24 have been amended.  Claims 2-5, 13, 15-16 and 20-27 are currently pending.  Claims 24-27 remain withdrawn. Claims 2-5, 13, 15-16 and 20-23 have been treated on the merits. 

Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive.  
Applicant argues that claims 2 and 20 have been amended to read “consisting essentially of”, and that Cho, Sabharwal and Taber do not suggest making a composition consisting essentially of these components, and in the amounts claimed.  This is not found persuasive as the obviousness of the amounts claimed have been addressed in the previous rejection.   Further while the transitional phrase “consisting essentially of”, may limit the scope of what is being claimed to steps and materials which do not materially affect the basic and 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-5, 13, 15-16, and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Cho (USPGPub 20050032757/previously cited) in view of Sabharwal (Molecular and Cellular Biochemistry 2008, Vol 306 125-132/previously cited) and Traber (“Vitamin E, Antioxidant and Nothing More” Free Radical Biology Medicine, 2007 43(1) 4-15/previously cited ).
Cho teaches a nutritional supplement which contains phytosterols, omega-3 fatty acids, bromelain and antioxidants such as Coenzyme-Q-10 ([0003], [0006], [0096]).  Cho teaches the use of the nutritional supplement for treating, preventing and reducing cardiovascular disease and risk factors, such as reducing LDL oxidation, i.e. Cho teaches a method of improving cardiovascular health by administering a supplement (Abstract, [0100]-[0107]). 
Regarding claim 2 and the range of omega-3 fatty acids, Cho teaches the use of omega-3 fatty acids at levels similar to the instantly claimed ranges, from 300 mg to 3 grams or more, including at least 300 mg per day, 500-600, 600-900, 1000 and 1100 mg ([0080]).  Cho teaches the use of omega-3 fatty acids at levels similar to the instantly claimed ranges, 1000 and 1100 mg ([0080]).   As Cho teaches a similar range that encompasses the claimed range and specific amounts within the range claimed, Cho renders obvious the instantly claimed range.
Regarding claim 2 and the range of phytosterols, Cho teaches the use of phytosterols at levels similar to the instantly claimed ranges, from 1 grams to 3.5 grams, including 1.1 and 1.5 grams ([0064]). Cho teaches the use of phytosterols in a serving size at levels at about 2 grams ([0064]).  As Cho teaches a similar range that encompasses the claimed range and teaches 
Regarding claim 2 and the range of bromelain, Cho teaches the use of bromelain at levels similar to the levels of the instant application, at a range from 0.1% to 5 % by weight of the composition, for an about 2.25 gram (e.g. containing 750 mg of omega-3 fatty acids and 1.5 g of phytosterols), this correlates to a range of about 2 mg to about 100 mg ([0088]-[0089]).   
Regarding claim 2 and the range of coenzyme Q-10 claimed, Cho teaches the use of antioxidants, radical scavengers and reducing agents in the composition ([0095]-[0096]).   Cho teaches the use of Coenzyme-Q-10 at levels similar to the levels of the instant application, at a range of 0.01 to 2 % by weight of the composition ([0095]-[0096]).  For an about 2.25 gram composition, this correlates to a range of about 0.2 mg to about 45 mg of Coenzyme-Q-10.  Cho further teaches that the antioxidant, radical scavenger or reducing agents to be included in the supplement are without limitation. Cho teaches the use of Coenzyme-Q-10 at levels similar to the levels of the instant application, at a range of 0.01 to 2 % by weight of the composition ([0095]-[0096]).  For an about 2.25 gram composition, this correlates to a range of about 0.2 mg to about 45 mg of Coenzyme-Q-10.  Cho thus teaches a range which encompasses the instantly claimed amount, Cho thus renders obvious the use of Coenzyme Q-10 in the amount claimed.

In the same field as compositions used to prevent LDL oxidation, Sabharwal teaches that alpha-lipoic acid prevents LDL oxidation in endothelial cells (Abstract, Results, Discussion).  Cho teaches that an antioxidant, radical scavenger and/or reducing agent can be included in the composition in a range from 0.01 to 2.0% by weight of the composition.  For an about 2.25 gram composition, this correlates to a range of about 0.2 mg to about 45 mg of alpha lipoic acid.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons:  Both are known to reduce/protect against LDL oxidation.  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of 
The combination of Cho and Sabharwal thus teach the use of the components claimed in the ranges claimed.  The ranges taught by the combination of Cho and Sabharwal teach the vast majority or the entirety of every range claimed.  These ranges thus render obvious the instantly claimed ranges.  The use of alpha lipoic acid as an antioxidant and reducing agent in the same field of endeavor has been established by Sabharwal as noted above.  Cho teaches that an antioxidant, radical scavenger and/or reducing agent can be included in the composition in a range from 0.01 to 2.0% by weight of the composition.  For an about 2.25 gram composition, this correlates to a range of about 0.2 mg to about 45 mg of alpha lipoic acid.    Cho thus teaches a range which encompasses the instantly claimed amount, Cho thus renders obvious the use of alpha lipoic acid in the range claimed.
Regarding claim 2 and the range of bromelain claimed, Cho teaches the use of bromelain at levels similar to the levels of the instant application, at a range from 0.1% to 5 % by weight of the composition ([0088]-[0089]), for an about 2.25 gram (e.g. containing 750 mg of omega-3 fatty acids and 1.5 g of phytosterols), this correlates to a range of about 2 mg to about 
Regarding claim 2 and the range of triethyl citrate claimed, Cho teaches the compositions may comprise small carboxylic esters, and teaches the use of triethyl citrate ([0085]).  Cho teaches the acid may be present in an amount of 0.01% to 15 %, and a preferred range of 0.5 to 5% ([0086]).  These ranges encompass the majority of the claimed range, and render obvious the use of triethyl citrate in the amounts claimed. 
Regarding claim 2 and the range of surfactant claimed, Cho teaches that surfactants may be included in the composition and teaches of 0.1% to about 7% ([0028]),  this range is fully within the claimed range, and further comprises comprises ~70% of the claimed range.  The claimed range is thus rendered obvious by the teaching of Cho.  
Regarding claim 2 and the inclusion of ascorbic acid, Cho teaches that the composition may include ascorbic acid ([0029], [0096]). 
Regarding claim 2 and the inclusion of alpha tocopherol, Cho teaches that the composition may contain forms of Vitamin E, such as tocopheryl acetate, tocopheryl palmitate and tocotrienol ([0096]), and that they may serve as radical scavengers, antioxidants and reducing agents ([0096])  Cho does not teach the use of the specific isomer alpha-tocopherol .  This however would have been obvious to one of ordinary skill in the art as Traber teaches in the same field of endeavor as Vitamin E containing composition used for nutrition, that alpha tocopherol is the preferred isomer and form of Vitamin E used by the body. 
In the same field of endeavor Traber teaches that the alpha isomer of tocopherol is the preferred isomer and form of Vitamin E used by the body (Abstract).   One of ordinary skill in 
Regarding claim 2 and the inclusion of one or more excipients and flavoring agents,  Cho teaches that the composition may further comprise excipients ([0110]-[0111]), and flavoring agents ([0030], [0098]). 
Regarding claim 2 and the limitation the supplement is provided in the form of two or more capsules or tablets, Cho teaches that the supplement can be provided in capsules that are in easy to swallow sizes ([0109]).  Further Cho teaches multiple examples in which a daily supplement is separated into multiple pills/capsules (Examples 1-17). One of ordinary skill in the art would have found it obvious that the supplement could be split into multiple capsules, e.g. four capsules, as taught by Cho.  One of ordinary skill in the art would have found it obvious to split the supplement into multiple capsules and would be motivated to do so for comfort of the person taking the supplement and to provide for the supplement in easy to swallow sizes.
Regarding claim 3 and the number of capsules or tablets, Cho teaches the use of capsules ([0110]), further Cho teaches that the supplement can be provided in capsules that are in easy to swallow sizes ([0109]).  Further Cho teaches multiple examples in which a daily supplement is separated into multiple pills/capsules (Examples 1-17). One of ordinary skill in the art would have found it obvious that the supplement could be split into multiple capsules, e.g. four capsules, as taught by Cho.  One of ordinary skill in the art would have found it obvious 
 Regarding claim 4 and the form of soft gel cap, soft gelatin capsule and hard gelatin capsule, Cho teaches the use of gel caps, soft gelatin capsules and hard gelatin capsules ([0110]).
Regarding claim 5, and the use of four soft gelatin capsules, Cho teaches that the supplement can be provided in capsules that are in easy to swallow sizes ([0109]).  Further Cho teaches multiple examples in which a daily supplement is separated into multiple pills/capsules (Examples 1-17). One of ordinary skill in the art would have found it obvious that the supplement could be split into multiple capsules, e.g. four capsules, as taught by Cho.  One of ordinary skill in the art would have found it obvious to split the supplement into multiple capsules and would be motivated to do so for comfort of the person taking the supplement and to provide for the supplement in easy to swallow sizes. 
Regarding claim 13 and the specific compounds/structure of phytosterols in the composition, Cho teaches that the phytosterols may be selected from a group which includes what appears to be every claimed compound([0062]). "
Regarding claim 15 and the use of fish oil comprising 30-33% EPA and 20-22%DHA, Cho further teaches that the omega fatty acids can be provided in a fish oil, vegetable oil or mixtures thereof, and can be synthesized ([0024]).  Cho further teaches that the fish oil used can comprise 20-22% DHA and 30-33% EPA ([0076]).      

Regarding claim 20 and the amounts of component in a single capsule form if the composition of claim 2 was separated into four,  The ratios of components have been addressed above in the rejection of claim 2.   Cho teaches that the supplement can be provided in capsules that are in easy to swallow sizes ([0109]).  Further Cho teaches multiple examples in which a daily supplement is separated into multiple pills/capsules (Examples 1-17).  One of ordinary skill in the art would have found it obvious that the supplement could be split into multiple capsules, as taught by Cho.  A division of the exemplary about 2.25 gram composition described above into 4 capsules would correlate to an about 500 mg of phytosterol, about 250 mg of omega-3 fatty acids, from about 0.075 mg to about 15 mg of coenzyme Q-10, and from about 0.075 mg to about 15 mg of alpha lipoic acid.  Further the amounts of triethyl citrate and surfactant claimed have been addressed above in claim 2.  One of ordinary skill in the art would have found it obvious to split the supplement into multiple capsules and would be motivated to do so for comfort of the person taking the supplement and to provide for the supplement in easy to swallow sizes. 
Regarding claim 21 and the use of soft gelatin capsules, Cho teaches the use of such capsules ([0110]). 


Conclusion
 	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657